Exhibit 10.16

 

SUNGARD INSURED RECEIVABLES FACILITY

COLLECTION AGENT AGREEMENT

 

dated as of August 11, 2005

 

by and between

 

SUNGARD DATA SYSTEMS INC.,

as Collection Agent,

 

and

 

SUNGARD FUNDING LLC



--------------------------------------------------------------------------------

 

SUNGARD INSURED RECEIVABLES FACILITY

COLLECTION AGENT AGREEMENT

 

This Collection Agent Agreement, dated as of August 11, 2005 is by and between
SunGard Funding LLC, a Delaware limited liability company (“SunGard Funding”),
and SunGard Data Systems Inc., a Delaware corporation (including its permitted
assigns, “SunGard Parent” ) as initial Collection Agent (in such capacity, the
“Collection Agent”). Unless defined elsewhere herein, capitalized terms used in
this Agreement but not defined herein shall have the meanings assigned to such
in Annex A to the Insured Receivables Credit Agreement, dated as of August 11,
2005, relating to the SunGard Insured Receivables Facility, by and among SunGard
Funding LLC, a Delaware limited liability company, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders and Funding Agents parties thereto, and the
Insurer, as amended or modified from time to time (the “Credit Agreement”).

 

PRELIMINARY STATEMENTS

 

1. Certain Subsidiaries of SunGard Data Systems Inc. (such Subsidiaries, the
“Sellers”) will from time to time convey Receivables to SunGard Financing LLC
(“SunGard Financing”), as purchaser under the First Step Agreement.

 

2. SunGard Financing, as transferor, will from time to time convey such
Receivables to SunGard Funding, as transferee, under the Second Step Agreement.

 

3. SunGard Funding desires to appoint SunGard Parent as the initial Collection
Agent with respect to the Receivables, and SunGard Parent is willing to accept
such appointment.

 

ARTICLE I

ADMINISTRATION AND COLLECTION

 

Section 1.1 Designation of Collection Agent; Removal and Replacement.

 

(a) Appointment as Collection Agent. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Collection
Agent”) so designated from time to time in accordance with this Agreement,
subject to clause (d) of this Section. SunGard Parent is hereby appointed as,
and will perform the duties and obligations of, the Collection Agent pursuant to
the terms of this Agreement.

 

(b) Delegation. SunGard Parent shall not delegate any of its duties or
responsibilities as Collection Agent to any Person other than (i) the applicable
Seller, (ii) a Person selected by SunGard Funding, and (iii) with respect to
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices and the SunGard Financial Policy.

 

(c) Primarily Responsible. Notwithstanding the foregoing subsection (b), but
subject to the following subsection (d), (i) SunGard Parent shall be and remain
primarily liable to



--------------------------------------------------------------------------------

SunGard Funding for the full and prompt performance of all duties and
responsibilities of the Collection Agent hereunder and (ii) SunGard Funding
shall be entitled to deal exclusively with SunGard Parent in matters relating to
the discharge by the Collection Agent of its duties and responsibilities
hereunder, but shall also be entitled to deal directly with any Person to whom
duties are delegated under clause (b). SunGard Funding shall not be required to
give notice, demand or other communication to any Person other than SunGard
Parent in order for communication to the Collection Agent and its sub-servicer
or other delegate with respect thereto to be accomplished. SunGard Parent, at
all times that it is the Collection Agent, shall be responsible for providing
any sub-servicer or other delegate of the Collection Agent with any notice given
to the Collection Agent under this Agreement.

 

(d) Removal and Replacement; Termination. Upon the occurrence of a Collection
Agent Default, SunGard Funding shall have the right to remove and replace
SunGard Parent as Collection Agent. SunGard Parent will cooperate fully in
transferring the books, records and functions of the Collection Agent to any
successor Collection Agent. This Agreement will terminate on the date when all
Obligations and Insurer Obligations under the Transaction Documents are paid in
full.

 

Section 1.2 Duties of Collection Agent.

 

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect, administer and service each Receivable
from time to time, all in accordance with all the terms and provisions of this
Agreement, applicable Law, rules and regulations, applicable customary and usual
industry standards reflecting prudent management of similar assets, and in
accordance with the SunGard Financial Policy, but without regard to any
relationship the Collection Agent may have with any Obligor or any other Person
who is a party to the Loan Documents. In the enforcement or collection of any
such amount, the Collection Agent shall be entitled to sue thereon (1) in its
own name or (2) if, but only if, SunGard Funding consents in writing (which
consent shall not be unreasonably withheld), as agent for SunGard Funding
subject, in either case, to the consent of the Controlling Party. In no event
shall the Collection Agent be entitled to take any action which would make
SunGard Funding a party to any litigation without the express prior written
consent of SunGard Funding and the Controlling Party.

 

(b) The Collection Agent will instruct all Obligors to pay all Collections
directly to a Lockbox, Lockbox Account or Collection Account and will cause each
Lockbox Bank to remit amounts in each Lockbox into the Collection Account daily.
SunGard Parent will cause all Collections in each Lockbox Account to be remitted
daily to the applicable Lockbox Account, and will cause all Collections in each
Lockbox Account to be reimitted daily to the Collection Account. The Collection
Agent shall maintain in effect at all times a Control Agreement with each bank
party to a Lockbox, Lockbox Account or Collection Account. In the case of any
remittances received in any Lockbox, Lockbox Account or Collection Account that
shall have been identified, to the satisfaction of the Collection Agent, to not
constitute Collections or other proceeds of the Receivables, the Related
Security or related Collections, the Collection Agent shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after any Early Amortization Date, SunGard Funding may request that the
Collection Agent, and the Collection Agent thereupon promptly shall, instruct
all

 

2



--------------------------------------------------------------------------------

Obligors with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by SunGard Funding and, at all times thereafter,
the Collection Agent shall not deposit or otherwise credit any funds to the
Collection Account, but rather to such new depositary account. If any payments
relating to Receivables are remitted directly SunGard Parent, SunGard Parent
will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof, and, at all times prior to such remittance, such
SunGard Parent will hold such payments in trust for the exclusive benefit of
SunGard Funding.

 

(c) The Collection Agent may, in accordance with the SunGard Financial Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Collection Agent determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivables or Charged-Off Receivable or limit the rights of SunGard Funding
under this Agreement or any other Loan Document.

 

(d) The Collection Agent shall hold in trust for SunGard Funding all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of SunGard Funding,
make available to SunGard Funding all such Records, at a place selected by
SunGard Funding.

 

(e) The Collection Agent will ensure that the Lockboxes, the Lockbox Accounts
and the Collection Account will be free and clear of, and defend the Lockboxes,
Lockbox Account and the Collection Account against, any writ, order, stay,
judgment, warrant of attachment or attachment or Lien (other than a Lien under
the Transaction Documents).

 

Section 1.3 Application of Payments. Any payment by an Obligor in respect of any
receivable or other obligation owed by it to a Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or Law and unless
otherwise instructed by SunGard Funding, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 1.4 Responsibilities of Collection Agent. Anything herein to the
contrary notwithstanding, the exercise by SunGard Funding of its rights
hereunder shall not release the Collection Agent from any of its duties or
obligations with respect to any Receivables or under the related Contracts.
SunGard Funding shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Collection Agent. For the benefit of each other party to
the Transaction Documents, the Collection Agent will be bound by the obligations
of the “Collection Agent” as used in each other Transaction Document relating to
the SunGard Insured Receivables Facility.

 

Section 1.5 Reports.

 

(a) The Collection Agent shall prepare on behalf of and forward to the SunGard
Funding a completed Monthly Report substantially in the form of Exhibit J to the

 

3



--------------------------------------------------------------------------------

Credit Agreement with respect to each Monthly Period, not later than the
Determination Date following the end of such Monthly Period, and deliver copies
of it to SunGard Funding, and to the Administrative Agent for distribution to
the Lenders, Funding Agents and the Insurer. Such Monthly Report shall include a
copy of the magnetic tape, in the form of an electronic database or spreadsheet
file, using database or spreadsheet software that is readily available to the
Insurer, setting forth, as to each Receivable, Seller Related Security, Asset
and/or SunGard Financing Related Security, the information required on Exhibit J
to the Credit Agreement.

 

(b) Promptly upon receipt thereof, the Collection Agent shall deliver to the
Administrative Agent and the Lenders copies of all schedules, financial
statements or other similar reports delivered to or by a Seller, the Collection
Agent, SunGard Funding, the Borrower or the Administrative Agent pursuant to the
terms of any of the Transaction Documents, including all reports provided to
either the Administrative Agent or any Lender pursuant to the Credit Agreement,
(B) promptly upon request, such other data as the Insurer may reasonably request
relating to the Transaction or to a Seller’s, the Collection Agent’s, the
SunGard Funding’s or the Borrower’s ability to perform its obligations under the
Transaction Documents and (C) all information required to be furnished to the
Administrative Agent or the Lenders, as the case may be.

 

Section 1.6 Servicing Fees. In consideration of SunGard Parent’s agreement to
act as Collection Agent hereunder, SunGard Funding agrees that, so long as
SunGard Parent shall continue to perform as Collection Agent hereunder, SunGard
Funding shall pay over to SunGard Parent a fee (the “Servicing Fee”) on each
date specified in (and from funds available pursuant to) Section 2.03(c)(i) of
the Credit Agreement, in arrears since the prior date of payment, equal to
0.50% per annum of the average aggregate Net Receivables Balance during such
period, as compensation for its servicing activities.

 

Section 1.7 Protection of Secured Parties’ Rights and Collectibility of
Receivables. The Collection Agent will take no action, nor omit to take any
action, which could reasonably be expected to (a) materially adversely impair
the rights, remedies or interests of SunGard Funding, the Administrative Agent,
the Lenders or the Insurer under the Transaction Documents in respect of the
Receivables and the other Collateral or (b) materially impair the collectibility
of the Receivables.

 

Section 1.8 Performance and Compliance with Contracts and Receivables. The
Collection Agent will, at its own expense, timely and fully perform and comply
with the material provisions, covenants and other promises required to be
observed by it under the Contracts and the Receivables.

 

Section 1.9 Payment of Taxes. The Collection Agent will pay or cause to be paid
all Taxes that are shown to be due and payable on any tax returns which are
required to be filed or on any assessments that may be made against the
Collection Agent or any of its properties and all other taxes, fees or other
charges that may be imposed on the initial Collection Agent or any of its
properties by any Governmental Authority (other than those the amount or
validity of which are contested in good faith by appropriate proceedings and
with respect to which reserves required to conform with GAAP have been provided
on the consolidated books of the Collection Agent).

 

4



--------------------------------------------------------------------------------

Section 1.10 Notices. The Collection Agent shall give notice to the Indenture
Trustee, promptly (and in no event later than five (5) Business Days) after
becoming aware of the occurrence of any Collection Agent Default, Early
Amortization Event, Event of Default or a breach of a representation or warranty
related to the eligibility of any Receivable in any material.

 

Section 1.11 Insurance. The Collection Agent shall maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Collection Agent and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

 

ARTICLE II

INDEMNIFICATION

 

Section 2.1 Indemnities by the Collection Agent. (a) Without limiting any other
rights that SunGard Funding may have hereunder or under applicable Law, the
Collection Agent hereby agrees to indemnify (and pay upon demand), protect and
hold harmless SunGard Funding and its respective assigns, and their officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all actions, suits, judgments, demands, damages, losses, claims, taxes,
liabilities (including penalties), costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against, incurred by arising out of or related to any of them arising out of the
Collection Agent’s activities as Collection Agent hereunder excluding, however,
in all of the foregoing instances:

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification; or

 

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.

 

(b) Without limiting the generality of the foregoing indemnification, the
Collection Agent shall indemnify the Indemnified Parties for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to the
Collection Agent) relating to or resulting from:

 

(i) the failure by the Collection Agent to comply with any applicable Law, rule
or regulation with respect to any Receivable or Contract related thereto;

 

(ii) any failure of the Collection Agent to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other

 

5



--------------------------------------------------------------------------------

Transaction Document or the breach of any of its representations and/or
warranties hereunder or under any other Transaction Document (including, without
limitation, the failure of any information or report delivered to a party to the
Transaction Documents to be true, complete and correct when made or deemed to
have been made);

 

(iii) the commingling of Collections of Receivables at any time with other funds
or the failure to deposit amounts into the appropriate account pursuant to the
Transaction Documents;

 

(iv) the omission or action, or allegation thereof, by the Borrower in
connection with any registration or non-registration of the Notes under
applicable securities laws;

 

(v) [reserved];

 

(vi) the occurrence of a Collection Agent Default, or event that with the giving
of notice, the lapse of time and/or both would constitute a Collection Agent
Default; or

 

(vii) the violation of any foreign, federal, state or local law, rule or
regulation, or any judgment, order or decree applicable to it, which violation
reasonably could result in a Material Adverse Effect, including, without
limitation, the violation of any federal or state securities, banking or
antitrust laws, rules or regulations.

 

Section 2.2 Reimbursement Obligations. Anything herein or in any Transaction
Document to the contrary notwithstanding, the Insurer shall be entitled to full
reimbursement from the Collection Agent for any payment made under the Policy
arising as a result of either of the Collection Agent’s failure to pay or
deposit an amount in respect of any Receivable, Seller Related Security, Asset
and/or SunGard Financing Related Security or any other amount required to be
paid or deposited pursuant to the Transaction Documents, together with interest
on any and all such amounts remaining unreimbursed (to the extent permitted by
law, if in respect of any such unreimbursed amounts representing interest) from
the date such amounts became due until paid in full (after as well as before
judgment), at a rate of interest equal to the Default Rate. SunGard Parent
agrees to pay to the Insurer, on demand, any and all charges, fees, costs and
expenses that the Insurer may reasonably pay or incur, including, but not
limited to, attorneys’, accountants’ and other third parties’ fees and expenses
and any filing fees and expenses, in connection with (i) the negotiation,
execution, delivery and preparation of the Transaction Documents and any
document or instruments delivered pursuant hereto or thereto and the
transactions contemplated hereby or thereby, (ii) the enforcement, defense or
preservation (including defending, monitoring or participating in any litigation
or proceeding (including any bankruptcy or insolvency proceeding)) of any rights
against the Collection Agent, any rights under this Agreement or any other
Transaction Document to which the Collection Agent is a party or by which it is
bound or any rights under any certificate, document or instrument delivered by
the Collection Agent, (ii) any action, proceeding or investigation affecting the
Collateral or the rights or obligations of the Insurer under the Policy or the
Transaction Documents as a result of, related to or arising from the Collection
Agent’s management thereof, servicing thereof or collection practices related
thereto, including, without limitation, any judgment or settlement entered into
affecting the Insurer or the Insurer’s interests,

 

6



--------------------------------------------------------------------------------

(iii) any amendment, waiver or other action with respect to, or related to, this
Agreement, whether or not executed or completed, (iv) any audit, dispute,
disagreement, litigation or preparation for litigation involving this Agreement,
any other Transaction Document, or any document or instrument delivered pursuant
hereto or thereto and the transaction contemplated hereby or thereby (including,
without limitation, perfection or protection of the Collateral) in each case to
the extent related to or arising from the Collection Agent’s management thereof,
servicing thereof or collection practices related thereto or (v) arising in
connection with the replacement of the Collection Agent. Such payment or
reimbursement shall be remitted after written demand therefor together with all
reasonable out-of-pocket costs, expenses and disbursements, including attorney’s
fees and expenses, and other costs, fees and expenses incurred by the Insurer in
connection with the enforcement of its rights hereunder.

 

Section 2.3 In the event of any payment by the Insurer, each of the parties
hereto agrees to accept the voucher or other evidence of payment provided by the
Insurer as prima facie evidence of the propriety thereof and the liability, if
any, described in Section 2.1 or Section 2.2. All payments to be made hereunder
or under any other Transaction Document shall be made to the Indemnified Party
in lawful currency of the United States of America in immediately available
funds at the notice address for the Insurer as specified in the Credit Agreement
on the date when due or as such Indemnified Party shall otherwise direct by
written notice to the other parties hereto. Payments to be made to hereunder
shall bear interest at the Default Rate from the date due to the date when paid.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Collection Agent. The Collection Agent
hereby represents and warrants to SunGard Financing, as to itself, as of the
date hereof, and as of the date of each Purchase, that:

 

Section 3.1 Corporate Existence and Power. The Collection Agent (a) is duly
formed, validly existing and in good standing under the Laws of the jurisdiction
of its organization, (b) has all requisite power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Transaction Documents to which it is a party, (c) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.2 Power and Authority; Due Authorization Execution and Delivery. The
execution, delivery and performance by the Collection Agent of each Transaction
Document to which it is a party or by which it is bound, and the consummation of
the Transactions, is within the Collection Agent’s corporate powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any

 

7



--------------------------------------------------------------------------------

of the Collection Agent’s Organization Documents, (b) conflict with or result in
any breach, default or contravention of, result in the acceleration of or
require any payment to be made under (i) any Contractual Obligation (including,
without limitation, any loan agreement, mortgage or indenture) to which the
Collection Agent is a party or by which it is bound or affecting the Collection
Agent or the properties of the Collection Agent or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any judicial or
arbitral award to which the Collection Agent or its property is subject,
(c) violate any material Law or (d) result in the creation of any lien upon or
in respect of any of its properties; except with respect to any conflict, breach
or contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.3 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Collection Agent of this Agreement or any other Transaction
Document, or for the consummation of the Transactions, (b) the perfection or
maintenance of the Liens created under the Transaction Documents (including the
priority thereof) or (c) the exercise by SunGard Funding of its rights or
remedies under the Transaction Documents, except for (i) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.4 Binding Effect. This Agreement and each other Transaction Document
to which it is a party has been duly executed and delivered by the Collection
Agent. This Agreement and each other Transaction Document to which it is a party
constitutes, a legal, valid and binding obligation of the Collection Agent,
enforceable against the Collection Agent in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

Section 3.5 Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Collection Agent,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Collection Agent or against
any of its properties, revenues or subsidiaries that either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.6 Compliance with SunGard Financial Policy. The Collection Agent has
complied in all material respects with the SunGard Financial Policy with regard
to each Receivable and the related Contract, and has not made any change to such
SunGard Financial Policy, except (i) those changes approved with the prior
written consent of the Controlling Party, or (ii) such material changes as to
which the Controlling Party has been notified in accordance with
Section 5.1(a)(iii) of the Credit Agreement. The Collection Agent will not
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the SunGard Financial Policy.

 

8



--------------------------------------------------------------------------------

Section 3.7 Early Amortization Events and Potential Early Amortization Events.
No Early Amortization Event or Potential Early Amortization Event has occurred
and is continuing.

 

Section 3.8 No Collection Agent Default. To the knowledge of the Collection
Agent, neither a Collection Agent Default nor an Event of Default has occurred
and is continuing.

 

Section 3.9 Location of Records, Marked Records. The offices at which the
Collection Agent keeps its records concerning the Receivables, the Lockboxes the
Lockbox Accounts, the Collection Account and the Related Collateral are located
at the addresses set forth on Schedule B hereto. The records of the Collection
Agent have been marked to indicate the conveyance of the Receivables to SunGard
Funding and the interests of the Administrative Agent for the benefit of the
Lenders and the Insurer.

 

ARTICLE IV

COVENANTS AND AGREEMENTS

 

Section 4.1 Compliance With Agreements and Applicable Laws. The Collection Agent
shall comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.2 Existence. The Collection Agent shall preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05 of
the Senior Credit Agreement and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05 of the Senior Credit Agreement.

 

Section 4.3 Compliance Certificate. The Collection Agent shall deliver to the
parties to the Transaction Documents, at the time that the delivery of the
financial statements is required pursuant to Section 9(b)(ii) of the Performance
Undertaking, a certificate of one (or more) of its officers stating that:

 

(a) a review of the performance of the Collection Agent under the Transaction
Documents to which it is a party during such period has been made under such
officer’s supervision; and

 

(b) to the best of such officer’s knowledge following reasonable inquiry, no
Collection Agent Default, or event or circumstance that with notice and/or the
passage of time would constitute a Collection Agent Default, has occurred, or if
any such default has occurred, specifying the nature thereof and, if the
Collection Agent has a right to cure such default, stating in reasonable detail
(including, if applicable, any supporting calculations) the steps, if any, being
taken to cure such default or to otherwise comply with the terms of the
agreement to which such default relates.

 

9



--------------------------------------------------------------------------------

Section 4.4 Inspection Rights. SunGard Parent shall permit representatives and
independent contractors of the Administrative Agent, each Lender and the Insurer
to visit and inspect the properties of the Collection Agent, SunGard Parent,
each Seller, SunGard Financing and the Borrower, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the reasonable expense of SunGard Parent and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to such Person; provided, however, that, (a) excluding any such
visits and inspections during the continuation of a Potential Early Amortization
Event or an Early Amortization Event, only the Administrative Agent, on behalf
of the Lenders, and the Insurer, may exercise such rights and shall not exercise
such rights more often than two (2) times during any calendar year and only one
(1) such time shall be at the expense of SunGard Parent; and (b) when a
Potential Early Amortization Event or an Early Amortization Event exists, the
Administrative Agent, any Lender or the Insurer (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the SunGard Parent at any time during normal business hours and upon
reasonable advance notice to SunGard Parent. In addition to the foregoing,
SunGard Parent will allow the Funding Agents and the Insurer to perform a review
of the SunGard Financial Policy, including a Receivables audit of the Collection
Agent, SunGard Parent, each Seller, SunGard Financing and/or the Borrower
performed by JPMorgan Chase Bank, N.A.’s Specialized Due Diligence Group or
third party auditors reasonably acceptable to the Funding Agents and the
Insurer, annually at the expense of SunGard Parent, and more frequently than
annually at the expense of SunGard Parent upon the occurrence of an Early
Amortization Event. Each of the Administrative Agent, the Lenders and the
Insurer is an express third party beneficiary of this Section 4.4 and may
enforce its rights under this Section 4.4 directly.

 

Section 4.5 Financing Statements and Further Assurances. The Collection Agent
will cause to be filed all necessary financing statements or other instruments,
and any amendments or continuation statements relating thereto, necessary to be
kept and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Administrative Agent in the
Collateral. The Collection Agent will file or cause to be filed all UCC
financing statements necessary for perfecting a first priority security interest
of the Administrative Agent for the benefit of the Lenders and the Insurer in
the Receivables, Seller Related Security, Assets and/or SunGard Financing
Related Security by, or promptly following, the Closing Date. The Collection
Agent shall, upon the reasonable request of the Insurer, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents.

 

Section 4.6 No Contest. The Collection Agent will not at any time in the future
deny that this Agreement or any other Transaction Document to which it is a
party constitutes its legal, valid and binding obligation.

 

10



--------------------------------------------------------------------------------

Section 4.7 Repayment of Loans. The Collection Agent shall, and shall cause the
Borrower to, instruct the Administrative Agent to surrender the Policy to the
Insurer for cancellation upon the termination of the Credit Agreement and the
repayment of the Loans and all other obligations thereunder.

 

Section 4.8 Servicing of Receivables. All Receivables, Seller Related Security,
Assets and/or SunGard Financing Related Security will be serviced in compliance
with this Agreement and the other Transaction Documents.

 

Section 4.9 Due Diligence. If in the Insurer’s reasonable judgment,
circumstances so warrant, based on the performance of the Transaction (and the
Insurer notifies the Collection Agent of such circumstances), the Insurer shall
have the right, so long as it remains a Controlling Party, to conduct reviews of
the Collection Agent’s practices as Collection Agent through reviews of the
Receivables, Seller Related Security, Assets and/or SunGard Financing Related
Security and reviews of origination, servicing and collection practices. Such
due diligence shall be conducted at the expense of the Insurer and in a
reasonable manner convenient to both the Collection Agent and the Insurer. This
due diligence right is in addition to the access provided pursuant to
Section 4.4 hereof.

 

Section 4.10 Change of Jurisdiction. The Collection Agent will notify the
Administrative Agent and the Insurer of any change in the jurisdiction of
organization of SunGard Parent, each Seller, the Collection Agent, the
Transferor or the Borrower.

 

Section 4.11 Accuracy of Information. All information heretofore furnished by
the Collection Agent or any of its Affiliates to SunGard Financing for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Collection Agent or any of their Affiliates to
SunGard Financing will be, true and accurate in every material respect on the
date such information is stated or certified.

 

Section 4.12 Maintenance of Licenses. The Collection Agent has had and shall
maintain all licenses, permits, charters and registrations, the loss or
suspension of which, or the failure to hold which, could reasonably be expected
to result in a Material Adverse Change.

 

Section 4.13 Return of Policy. The Collection Agent shall instruct the
Administrative Agent, and shall cause the Borrower to do the same, upon a
retirement or other payment of all of the Loans, to surrender the Policy to the
Insurer for cancellation.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Waivers and Amendments. No failure or delay on the part of SunGard
Funding in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or

 

11



--------------------------------------------------------------------------------

remedies provided by Law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing with the consent of the Collection Agent and SunGard
Funding. None of the parties hereto shall modify, waive or amend, or consent to
any modification, waiver or amendment of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party or by which it is
bound without the prior written consent of the Insurer, and any such
modification, waiver or amendment without the prior written consent of the
Insurer shall be voice and of no force or effect.

 

Section 5.2 Bankruptcy Petition. Collection Agent, in its capacity as Collection
Agent will not, before the date that is one year and one day after the payment
in full of all Obligations, institute against, or join any other Person in
instituting against, SunGard Financing, SunGard Funding or any creditor of
SunGard Financing or SunGard Funding under any Debtor Relief Law.

 

Section 5.3 GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

Section 5.5 CONSENT TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY TO THIS AGREEMENT CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY TRANSACTION DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.

 

Section 5.6 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR

 

12



--------------------------------------------------------------------------------

THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.5
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 5.7 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms.

 

Section 5.8 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 5.9 Consent to Assignment. The Collection Agent consents to the
assignment by SunGard Funding of its right, title and interest under this
Agreement to the Administrative Agent for the benefit of the Lenders and the
Insurer. The Administrative Agent shall be entitled to exercise, without notice
to or consent of SunGard Financing, any and all rights of SunGard Funding under
this Agreement from time to time, but shall have not obligations under this
agreement or any liability for any loss, expense, claim or damage incurred by or
asserted against SunGard Funding by reason of act or omissions under this
Agreement.

 

Section 5.10 Collateral Assignment; Third-Party Beneficiary. Each of the parties
hereto hereby acknowledge and agree that all of the right, title and interest of
SunGard Financing in, to and under this Agreement has been transferred to
SunGard Funding LLC and that SunGard Funding LLC has collaterally assigned to
the Administrative Agent (for the benefit of the Lenders and the Insurer) all of
its right, title and interest in, to and under this Agreement.

 

13



--------------------------------------------------------------------------------

Each reference herein to SunGard Financing shall include any and all of its
assigns (including collateral assigns). Each of the parties hereto agrees that
the Administrative Agent (for the benefit of the Lenders and the Insurer)
constitutes an express third-party beneficiary with respect to this Agreement
and shall be entitled to rely on and enforce all representations, warranties,
covenants and agreements contained herein as if made directly to it (for the
benefit of the Lenders and the Insurer) and as if it (for the benefit of the
Lenders and the Insurer) were a party hereto.

 

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SUNGARD DATA SYSTEMS INC., as Collection Agent By:   /s/    ANDREW P.
BRONSTEIN        

Name:

  Andrew P. Bronstein

Title:

  Vice President, Controller and Assistant Secretary SUNGARD FUNDING LLC, as
Member

By:

 

SunGard Financing LLC, its Member

By:   /s/    MICHAEL J. RUANE        

Name:

  Michael J. Ruane

Title:

  President

 

15